DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered. 
Response to Amendments
Applicant's amendments filed 5/10/2021 to claims 1, 3-4 and 18-19 have been entered. Claims 2 and 8 have been canceled. Claims 1, 3-5, 10-21, and 41-45 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Claim Interpretation
Independent claim 1 limits to a method using a composition comprising SVF cells, microvessel fragments and a matrix. The claim also limits to the composition not being “pre-vascularized” during a coating step using the composition prior to implantation of the composition. Since the claim specifically limits to the presence of microvessel fragments in the composition that is not pre-vascularized, the term “pre-vascularized” is broadly interpreted to include compositions which do not contain vessels that are fully connected to the entire vascular source. In other words, a composition that comprises vessels prior to implantation (as is required by the claim), but that connects with the subjects vasculature following implantation reads on the limitation of a composition that is not pre-vascularized. Applicant should note that there is not a special definition in the specification to provide any specific inclusion/exclusion in vivo source can be considered a vessel fragment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 10-21, and 41-45 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Chai et al. (Molecular Therapy- 2007), in view of Kang et al. (Tissue Engineering- 2008), Shepherd et al. (Arterioscler Thromb Vasc Biol- 2003), and Gimble et al. (Circulation Research- 2007).
Regarding claim 1, Chai et al. teach biomaterials approach to expand and direct differentiation of stem cells on scaffolds.  See Chai et al. at Abstract.  Further, Chai et al. teach that scaffolds may include microspheres.  See Chai et al. at pg. 468, right column, last paragraph.  Chai et al. also teach that the natural stem cell niches may include ECM molecules secreted by stromal cells.  See Chai et al. at pg. 469, right column, second paragraph.  Moreover, Chai et al. teach that one strategy includes stem cells are amplified and differentiated directly in the scaffold before implantation (e.g., interpreted to mean not cultured prior to contacting the implant scaffold).  See Chai et al. at pg. 469, right column, first paragraph.  Chai et al. teach that the constructs may be utilized for vasculogenesis.  See Chai et al. at pg. 471, right column, third paragraph.  Chai et al. also teach that artificial grafts were seeded with differentiated endothelial cells in combination with other cell types such as smooth muscle cells (relevant to claim 3).  See Chai et al. at pg. 475, left column, second paragraph.  Chai et al. further teach that the capacity of adipose tissue-derived stem cells (ADSCs) to differentiate in vivo and in vitro.  See Chai et al. at pg. 475, right column, third and fourth paragraphs. It is noted that ADSCs are a type of cell found in the SVF.
However, Chai et al. do not teach SVF cells, or cells comprising microvessel fragments, embedded in a three-dimensional matrix, or that SVF cells expressly enhance vascularization of the tissue, or the cell transplantation.
Regarding claims 1, 3, 11, 13, 15, 18, 21, and 41, Kang et al. teach implantation methods and compositions comprising a cell transplant including adipose-derived stromal cells (also known as stromal vascular fraction cells (SFV cells)) after adipocytes are removed from the stromal-vascular fraction, taken to enzymatic digestion, and then placed in contact with macroporous microspheres.  See Kang et al. at pg. 26, Isolation of human ASCs; and pg. 27, Implantation.  Kang et al. teach that Human ASCs (e.g., mammalian) may be cultured in DMEM and macroporous PLGA microspheres (e.g., the microspheres are the “cell transplant”).  See Kang et al. at pg. 26, right column, ASC culture on macroporous PLGA microspheres.  Kang et al. teach stromal cells growing on the surface (e.g., at least one layer) or embedded within macroporous microspheres (i.e., “encapsulating”)(i.e., “three-dimensional matrix).  See Kang et al. at pg. 28, Fig. 1.  Kang et al. teach stromal cells have high-density cell expansion on the microsphere (i.e., interpreted to mean the entire microsphere, or 100% coverage).  See Kang et al. at pg. 31, right column, 2nd paragraph.  Kang et al teach adhesion to PLGA microsphere surfaces.  See Kang et al. at pg. 445, left column, last paragraph.  Kang et al. also teach implanting human ASCs into mice (relevant to different species).  See Kang et al. at pg. 27, right column, last paragraph.  
Shepherd et al. teach methods of microvascular constructs that are implantable by isolating fat pads, mincing and digesting with collagenase, and filtering out tissue debris and large vessels.  See Shepherd et al. at pg. 899, left column, Microvascular Constructs.  Further, See Shepherd et al. at pg. 903, left column, second to last paragraph.  Shepherd et al. also teach that the cultured microvasculature can subsequently be remodeled into a functional perfusion circuit, where once implanted the microvasculature inosculates with the host circulation and remodels to contain morphologically identifiable arteries, arterioles, capillaries, venules and veins assembled into a perfused, vascular bed (relevant to claims 43-44).  See Shepherd et al. at pg. 902, first paragraph; and Fig. 5.  
Gimble et al. teach methods in isolating cells from adipose tissue by mincing fat pads, washing extensively to remove hematopoietic cells, incubating the tissue fragments with collagenase, and centrifuging the digest.  See Gimble et al. at pg. 1251, left column, Cell Isolation and Mechanical Devices.  Further, Gimble et al. teach that after centrifuging the digest a separated stromal vascular fraction (SVF) is pelleted and a population of mature adipocytes is floating.  See Gimble et al. at pg. 1251, left column, Cell Isolation and Mechanical Devices.  Thus, Gimble et al. do not filter tissue fragments.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Chai et al., Kang et al., Shepherd et al., and Gimble et al., to achieve a method comprising encapsulating and implanting a tissue or cell transplant and a population of cells comprising stromal vascular fraction cells, wherein the population of cells comprising SVF cells coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, because Kang et al. teach SVF cells, where Chai et al. states it would be beneficial in some cases to have ECM molecules secreted by stromal cells.  See Chai et al. at pg. 469, right column, second paragraph.  It also would have been obvious to a person of ordinary skill in the art to have additionally included See Kang et al. at pg. 28, Fig. 1; Gimble et al. at pg. 1251, left column, Cell Isolation and Mechanical Devices; and Shepherd et al. at pg. 901, right column, first paragraph.  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in utilizing the SVF cells, microvessel fragments, and freshly isolated SVF cells for enhancing vascularization, at least because Shepherd et al. teach that each vessel in the model (i.e., freshly isolated microvessel fragment)(e.g., as taught in Gimble et al.) begins as a differentiated vessel element, dedifferentiates into a “generic appearing” vessel during/after angiogenesis and subsequently redifferentiates into a specific element of a perfusion-competent vascular tree, where the scaffolds from Chai et al. also are utilized for vasculogenesis.  See Chai et al. at pg. 471, right column, third paragraph; and Sherpherd et al. at pg. 902, left column, first paragraph.  
As such, the methods, as taught by Chai et al., Kang et al., Gimble et al., and Shepherd et al. would be obvious choices to combine and employ, because known compositions, methods, and improvements for making a composition comprising a tissue or cell transplant and a population of cells comprising stromal vascular fraction cells, wherein the population of cells comprising SVF cells coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, are desirable.  
	A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because combining known methods and compositions taught by Chai et al., Kang et al., Gimble et al., and Shepherd et al. which are compositions that are transplantable cells (taught by Chai et al., Kang et al., Gimble et al., and Shepherd et al.) which may be cultured on 
	One skilled in the art would have been further motivated to combine the teachings of Chai et al., Kang et al., Gimble et al., and Shepherd et al., because according to Gimble et al. "the hypothesis that transplanted allogeneic ASCs will not elicit a robust immune response and subsequent rejection needs independent and comprehensive testing.”  See Gimble et al. at pg. 1253, right column, last paragraph- pg. 1254, left column, first paragraph.  Further, Gimble et al. teach that such findings will have a profound impact on the application of ASCs in regenerative medicine and will reduce the cost of cell therapies.  See Gimble et al. at pg. 1254, left column, first paragraph.  Thus, given that Chai et al. teach stem cells are amplified and differentiated directly in the scaffold before implantation (e.g., interpreted to mean not cultured prior to contacting the implant scaffold), Kang et al. teach that stromal cells growing on the surface or embedded within macroporous microspheres, and that Kang et al., Gimble et al., and Shepherd et al. all teach compositions that are transplantable cells, the combination of the teachings provides an obvious composition.  This provides the motivation to make a composition a tissue or cell transplant and a population of cells comprising stromal vascular fraction cells, wherein the population of cells comprising SVF cells coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, and a considerable expectation of success upon doing so.
Regarding claims 1, Kang et al. teach methods for transplanting and making macroporous microcarriers provide a large surface area for cell attachment and growth and makes feasible 3D suspension cultures (e.g., substantially covers the outer surface including the interfacial surface).  See Kang et al. at pg. 25, right column, 1st full paragraph.
Regarding claim 10, Gimble et al. teach ASCs derived from human, where autologous ASCs offer advantages from regulatory, histocompatibility, and infectious perspectives.  See 
Regarding claim 11, Gimble et al. teach ASCs derived from multiple donors, and from both human and monkeys.  See Gimble et al. at pg. 1253, left column, second paragraph.  
Regarding claims 12, 16-17, and 42-44, Kang et al. teach methods of implantation and genetically engineering tissue cell transplants.  See Kang et al. at pg. 27, Implantation, and at pg. 32, 1st full paragraph; Fig. 7-8.  Moreover, Kang et al. teach that neovascularization (e.g., enhanced vascularization) occurs after implantation in the developing tissue.  See Kang et al. at pg. 32, right column, third paragraph.  Gimble et al. teach employing biophysical stimuli to control cell differentiation and tissue metabolism in vitro and in vivo.  See Gimble et al. at pg. 1254, left column third paragraph.  Additionally, Shepherd et al. teach the capability of cultured microvascular construct to interface with an existing vasculature and subsequently remodel into a functional perfusion circuit can comprise a full spectrum of microvascular elements.  See Shepherd et al. at pg. 901, right column, last paragraph.  It would have been obvious for a person of ordinary skill in the art to have been able to establish a functional response to a glucose challenge given the teachings of Kang et al., Shepherd et al., and Gimble et al., because the combination of all three references would give a fully functional perfusion circuit having a full spectrum of elements, at least as taught in Shepherd et al.  
Regarding claim 19, given the interpretation of the term “attaching,” as above, Chai et al. teach polycaprolactone mediates MSC attachment primarily via adsorbed vitronectin, whereas PLGA does so via adsorbed type-I collagen (e.g., interpreted as “glue”).  See Chai et al. at pg. 473, right column, third paragraph.  Further, regarding an interpretation of claim 19 wherein the entire structure (not the just the SVF cells) is attached, Shepherd et al. teach implantation may involve sutures.  See Shepherd et al. at pg. 899, left column, second paragraph.
See Gimble et al. at pg. 1251, left column, last paragraph.      
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references teach the use of “immediately isolated” SVF cells coated on the surface of an implant to enhance vascularization. As an initial matter, applicant should note that the claims are not directed to the use of “immediately isolated” SVF cells. Furthermore, as stated above, Chai and Kang utilized adipose-derived stem or stromal cells for enhanced vascularization. Therefore this argument is not persuasive. 
Applicant summarizes the references and highlights portions of the specification that support the use of the claimed method. Applicant then alleges that none of the references recognize that SVF cells cause enhancements in vascularization of tissue or cell transplant. As an initial matter, it is noted that the claimed method is not limited to transplanting SVF cells alone, but rather a combination of SVF cells, microvessel fragments and a matrix to increase enhance vascularization. Furthermore, as stated above, Chai and Kang utilized adipose-derived stem or stromal cells for enhanced vascularization and Shepherd with Gimble teach microvessel fragments can form vessels and a perfusion-competent vascular tree. Therefore the combination of references teach that the components in the composition can function to enhance vascularization. 
Conclusion
No claims are free of the art. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653